Citation Nr: 1434067	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  06-00 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1980 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision on behalf of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2008, the Veteran testified at a personal hearing before a Veterans Law Judge who later retired.  The Veteran was notified that another hearing would be provided upon request within 30 days by correspondence dated July 13, 2012.  No response, however, was received.  A copy of the transcript of the March 2008 hearing is of record.  She was also later offered, by means of a March 2014 letter, an opportunity to have another hearing with a Veterans Law Judge.  The Veteran did not respond to this invitation.  

In September 2011, September 2012, and July 2013 the Board remanded the case for additional evidentiary development. 

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is unfortunately necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  Remand is also necessary to ensure the Veteran all applicable due process considerations.

As part of the Board's July 2013 remand, it was observed that the record included VA medical opinions regarding the etiology of the Veteran's psychiatric disorder, however, neither opinion was shown to refer to her in-service treatment.  In this regard, the Veteran's service treatment records contain clinical notes pertaining to treatment afforded the Veteran between December 1982 and April 1983 at the Mental Health Clinic at the U.S. Air Force Base hospital at Homestead, Florida.  Further, in regard to the medical opinions of record, the medical examiners referred to the Veteran's preservice history of alcohol use.  While not clear, the Board in July 2013 observed that the opinions implied that the Veteran may have entered service with a pre-existing psychiatric condition.

The Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only those conditions recorded in examination reports can be considered as "noted" 38 C.F.R. § 3.304(b), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Wagner, 370 F.3d at 1096; 38 C.F.R. § 3.322.

Based on the above, the Board in July 2013 found that the Veteran should be afforded a new VA examination in order to obtain a more detailed medical opinion regarding the etiology of the Veteran's psychiatric disorders, as well as an opinion as to whether any of the currently-diagnosed conditions pre-existed and were permanently aggravated by service, or were the result of some incident of service.  Cf. Savage v. Shinseki, 24 Vet. App. 259 (2011) (holding that fulfillment of the duty to assist requires that VA seek clarification of private medical evidence or explain why such clarification is not needed). 

Review of the Veteran's claims folder shows that the scheduling process for the Veteran to be afforded an examination began in July 2013.  

It appears from the record that the Veteran "cancelled" her scheduled examination on August 27, 2013, and "WITHDREW" her claim.  See printout from the Spokane VA Medical Center, printed in January 2014.  To this, a November 2013 letter to the Veteran from the Appeals Management Center (AMC) in Washington, DC includes this language:  In addition please note that we received notice from the Spokane Medical Center stating that you would like to withdraw your appeal."  The letter included an attachment for the Veteran to complete in order for her to express her desire to withdraw her claim.  She did not return this claims form.  

The Board also parenthetically observes that a January 2014 Supplemental Statement of the Case (SSOC) notes that the Veteran failed to report for her scheduled examination at the Spokane VAMC.  As noted, the January 2014 printout from the VAMC indicates that the Veteran cancelled the examination.  

Notwithstanding the above, the record fails to include notification from either the Veteran, or her accredited representative, of her desire to withdraw her claim.  To this, petitions to withdraw claims in appellate status are governed by 38 C.F.R. § 20.204 which provides that a petition for withdrawal must be filed by either an appellant, or an appellant's authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  The statement must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).  

The Veteran's accredited representative, in a March 2014 Written Brief Presentation, essentially argued that the evidentiary record, including the Veteran's electronic claims folder, failed to include any documentation concerning an intent to withdraw her claim.  The Board agrees.  

Thus, if the Veteran's examination was cancelled based on a belief that her claim had been withdrawn, then it was cancelled on an insufficiently documented basis.  Therefore, the Veteran should be again be scheduled for a new VA examination necessary to obtain a more detailed medical opinion regarding the etiology of the Veteran's psychiatric disorders, as well as an opinion as to whether or not any of the currently-diagnosed conditions pre-existed and were permanently aggravated by service, or were the result of some incident of service.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should schedule the Veteran for a VA compensation examination for a medical opinion concerning the etiology of any psychiatric disorder other than PTSD.  All diagnostic testing and evaluation needed to make these important determinations should be performed.  It is imperative the designated examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

An opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder (other than PTSD) is directly related or attributable to the Veteran's military service.  The examiner should specifically address whether any current psychiatric disorder is related to the symptoms noted in the in-service psychiatric treatment records.  If so, the examiner should opine as to whether any psychiatric disorder that was present during service (other than PTSD) clearly and unmistakably preexisted the Veteran's military service and, if it did, whether it also clearly and unmistakably was not aggravated during or by her service beyond its natural progression. 

In making these necessary determinations, the examiner must consider the Veteran's lay statements regarding having experienced relevant symptoms both prior to and while in service and on a continuous basis during the many years since.  In addition, there are relevant service treatment records on file which show that the Veteran received mental health treatment during active duty.

The examiner must discuss the medical rationale for the opinion, irrespective of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file to support conclusions.

2.  The Veteran is hereby notified that it is her responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

3.  Then, the RO/AMC should readjudicate the claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her and her representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



